Citation Nr: 1000334	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-07 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.  This issue was remanded by the Board in January 2009 
for further development. 

The Veteran requested a travel board hearing, which was 
scheduled for November 2008.  A November 2008 statement from 
the Veteran's representative indicates that the Veteran was 
unable to attend the hearing for medical reasons.  It was 
requested that written argument and contentions, relayed by 
the Veteran via phone, be accepted in lieu of a hearing.

The Board notes that the Veteran's representative submitted 
argument via a Statement of Accredited Representative in 
Appealed Case in March 2008 prior to the January 2009 Board 
remand.  The Veteran's representative did not submit argument 
in the form of a Statement of Accredited Representative in 
Appealed Case after this remand was issued.  However, in an 
October 20, 2009 letter attached to the most recent 
supplemental statement of the case (SSOC), the Veteran and 
his representative were advised that he had 30 days from the 
date of this letter to respond.  As 30 days have since 
passed, the Board will proceed to the merits of the claim. 


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of 
record to have current bilateral hearing loss according to VA 
standards that is etiologically related to a disease, injury, 
or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 
VCAA letters dated in August 2004 and December 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, March 2006 
and March 2008 letters described how appropriate disability 
ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination in 
January 2005.  In January 2009, the Veteran's claim for 
service connection for bilateral hearing loss was remanded in 
order to afford the Veteran a new VA examination.  The 
Veteran was scheduled for a new VA examination on March 14, 
2009.  The Veteran failed to report for this examination.  He 
did not show good cause for his failure to report for this 
examination, nor did he request that it be rescheduled.  The 
Board notes that "the duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, as an attempt was made to schedule the Veteran for 
an appropriate VA audiological examination, and he failed to 
report for this examination with no good cause shown, the 
Board finds that the duty to assist has been satisfied with 
this regard.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2009).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently has hearing loss 
related to in-service noise exposure.  Specifically, a 
November 2008 statement documents the Veteran's reports of 
in-service acoustic trauma.  The Veteran reported exposure to 
concussion grenades and that, as an infantryman and door 
gunner, he was exposed to noise and rarely used hearing 
protection.  He asserted that he did not have any hearing 
loss upon enlistment.

Review of service treatment records shows that, on 
examination for enlistment in January 1988, the puretone 
threshold at 4000 Hertz was 40 in the left ear.  Audiometric 
findings did not show a hearing loss disability for VA 
purposes in the right ear.  On his January 1988 Report of 
Medical History, the Veteran did not report hearing loss.  
Service treatment records note routine exposure to hazardous 
noise and that the Veteran was treated for otitis media and 
earaches.  

In a June 1989 service treatment record, the Veteran was 
noted as having moderate high frequency hearing loss 
bilaterally.  A June 1989 audiological summary report of 
examination for organic hearing loss revealed the puretone 
threshold at 4000 Hertz was 40 bilaterally.  On the Veteran's 
February 1992 Report of Medical History, the Veteran reported 
hearing loss.  His February 1992 separation examination 
report continued to show a hearing loss disability for VA 
purposes on the left.  The right ear was normal upon 
separation. 

The Board notes that the Veteran underwent a VA examination 
in January 2005.  It is unclear whether the claims file was 
available for review.  The January 2005 audiological summary 
report of examination for organic hearing loss revealed pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
10
30
35
LEFT
10
10
15
15
20
Speech recognition ability was 96 percent bilaterally.  As 
the auditory thresholds did not reach a level of 26 or 
greater for at least 3 frequencies for either ear, and the 
speech recognition scores using the Maryland CNC Test were 
above 94 percent bilaterally, the criteria for hearing loss 
as described under 38 C.F.R. § 3.385 have not been met 
bilaterally.  However, the examiner expressed his own opinion 
that there was hearing loss in the right ear above 3000 
Hertz, finding that it was more likely than not that the 
Veteran's hearing loss was related to military service.  He 
then noted that hearing in the left ear was within the normal 
range.

The claims file also contains a copy of an uninterpreted 
April 2006 VA audiogram.  Corresponding notes indicate that 
audiometric findings for the right ear revealed normal 
hearing sensitivity from 250 to 2000 Hertz, then dropping to 
a mild sensorineural hearing loss between 3000 to 8000 Hertz; 
and audiometric findings for the left ear revealed normal 
hearing sensitivity from 250 to 2000 Hertz, then dropping to 
a moderately severe to severe sensorineural hearing loss 
between 3000 and 8000 Hertz.  It was further noted that the 
Veteran was interested in obtaining a hearing aid for the 
left ear and that he was being referred to an ear, nose, and 
throat (ENT) physician to rule out retrocochlear involvement 
in the hearing loss.  In a separate April 2006 VA treatment 
record later that month, it was noted that the Veteran was 
fitted for a hearing aid for the left ear. 

Although the specific results of the April 2006 audiogram 
were uninterpreted, the accompanying comments in the 
Veteran's clinical records suggest inconsistencies with the 
previous results obtained in January 2005.  The Board 
attempted to clarify these inconsistencies by providing the 
Veteran a new VA examination.  However, as noted above, the 
Veteran failed to report for this examination

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the claims file does not contain 
competent medical evidence showing that the Veteran currently 
meets the criteria for hearing loss under 38 C.F.R. § 3.385 
for either ear.  Although the April 2006 VA audiogram may 
suggest that the Veteran experiences hearing loss, the Board 
is not competent to interpret graphical representations of 
audiometric data and, therefore, is unable to determine 
whether the Veteran meets the criteria for hearing loss under 
38 C.F.R. § 3.385 according to this graph alone.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Furthermore, the 
summarized findings in the corresponding clinical records do 
not provide the appropriate detail so as to permit the Board 
to determine whether the criteria of 38 C.F.R. § 3.385 were 
met at that time.

As noted, the Board attempted to clarify the matter by 
arranging for the Veteran to undergo another examination.  
However, the Veteran failed to report for the examination 
which could have documented current hearing loss.  Thus, 
without a current diagnosis of hearing loss according to the 
criteria as set forth in 38 C.F.R. § 3.385, there may be no 
service connection for this claimed disability on a direct or 
a presumptive basis.  

The Board acknowledges that the Veteran was noted as having 
hearing impairment of the left ear upon enlistment into 
service.  38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).  In this case, 
however, the audiograms at enlistment and at separation both 
showed a pure tone threshold of 40 at 4000 Hertz, and the 
remaining thresholds failed to satisfy the criteria of 
38 C.F.R. § 3.385 during either examination.  For this 
reason, and as recent VA examination showed no current 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
Board finds that an increase in disability during service is 
not shown so as to warrant a presumption of aggravation under 
38 U.S.C.A. § 1153.

Similarly, the Board is also cognizant of the audiogram in 
June 1989 that also showed the presence of a hearing loss 
disability in the right ear.  However, subsequent examination 
at separate revealed no such disability.  Furthermore, the 
Board again notes that recent VA examination showed no 
current disability as defined by 38 C.F.R. § 3.385. 

The Board acknowledges the Veteran's contention that he has 
bilateral hearing loss as a result of his active duty.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be competent to offer an opinion 
on complex medical questions, such as whether he meets the 
criteria for hearing loss according to VA standards.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay 
assertions of current hearing difficulty are far outweighed 
by the results of the 2005 VA audiological evaluation.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


